Citation Nr: 0027588
Decision Date: 10/18/00	Archive Date: 12/28/00

DOCKET NO. 98-04 035               DATE OCT 18, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to an initial compensable evaluation for status post
left ankle fracture.

2. Entitlement to an initial evaluation in excess of 10 percent for
lumber strain.

3. Whether a timely substantive appeal has been submitted on the
issues of entitlement to service connection for a right shoulder
disability and a left index finger injury.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from November 1986 to May 1997.

The current appeal arose from a January 1998 rating decision of the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama.

The RO granted entitlement to service connection for status post
fracture of the left ankle with assignment of a noncompensable
evaluation, and lumbar strain with assignment of a 10 percent
evaluation, both evaluations effective May 10, 1997. The RO also
denied entitlement to service connection for a right shoulder
disability and a left finger injury.

The veteran presented oral testimony before the undersigned
Veterans Law Judge in August 1999, a transcript of which has been
associated with the claims file.

In November 1999 the Board of Veterans' Appeals (Board) remanded
the case to the RO for further development as to the claims of
entitlement to initial increased evaluations for the left ankle and
low back disabilities, and as to whether the veteran had already
filed a substantive appeal as to the denials of service connection
for right shoulder and left index finger disabilities.

The veteran did not respond to the RO's December 1999
correspondence giving him the opportunity to provide argument or
comment as to whether he had filed a timely substantive appeal as
to the denials of service connection for right shoulder and left
index finger disabilities.

In April 2000 the RO affirmed the determinations previously entered
as to the left ankle and low back disabilities.

2 -

REMAND

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the United States Court of Appeals for Veterans Claims (Court) for
additional development or other appropriate action must be handled
in an expeditious manner. See The Veterans' Benefits Improvements
Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994),
38 U.S.C.A. 5101 (West Supp. 2000) (Historical and Statutory
Notes). In addition, VBA's Adjudication Procedure Manual, M21-1,
Part IV, directs the ROs to provide expeditious handling of all
cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board finds that the veteran's claims of entitlement
to initial increased evaluations for his lumbar strain and status
post left ankle fracture are well grounded within the meaning of 38
U.S.C.A. 5107(a); that is, plausible claims have been presented.
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is sufficient to
establish a well- grounded claim seeking an increased rating.
Proscelle v. Derwinski, 2 Vet. App. 629 (1992). The veteran's
assertions concerning the severity of his service- connected lumbar
strain and left ankle disability (that are within the competence of
a lay party to report) are sufficient to conclude that his claims
for initial increased evaluations for those disabilities are well
grounded. King v. Brown, 5 Vet. App. 19 (1993).

The Board is not satisfied that all relevant facts have been
properly developed, and that further assistance is required in
order to satisfy the duty to assist mandated by 38 U.S.C.A.
5107(a).

The Board notes that the veteran has submitted a substantial
quantity of private medical evidence documenting that he has
degenerative disc disease of the lumbar spine which he is
contending is part of his overall service-connected low back
disability. This issue is inextricably intertwined with the
prepared and certified issue of entitlement to an increased
evaluation for lumbar strain.

- 3 -

The private medical evidence includes a report that mild
degenerative joint disease of the left ankle was shown on
examination. The veteran was reported to be suffering from
arthralgias of swelling of the left ankle. The RO has not had the
opportunity to determine whether any degenerative arthritic disease
process is present and if so, a manifestation of the service-
connected left ankle fracture.

Comprehensive VA orthopedic and neurological examinations of the
veteran would materially assist in the adjudication of his claims.

The RO, by letter, afforded the veteran the opportunity to comment
on whether a timely substantive appeal had been received with
respect to the claims of entitlement to service connection for a
right shoulder disability and a left index finger disability. He
did not respond. However, the RO has not issued a decision in this
regard.

Accordingly, the case is remanded to the RO for further development
as follows:

1. The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the RO.
Kutscherousky v. West, 12 Vet. App. 369 (1999). In this regard the
RO should have the veteran identify the names, addresses, and
approximate dates of treatment for all medical care providers, VA
and non-VA, inpatient and outpatient, who may have additional
records referable to treatment of his left ankle and low back
disabilities. After obtaining any necessary authorization, the RO
should request and associate with the claims file legible copies of
the veteran's complete treatment reports from all sources
identified whose records have not previously been secured.
Regardless of the veteran's response, the RO should secure all
outstanding VA treatment records.

- 4 -

2. The RO should arrange for VA special orthopedic and neurological
examinations of the veteran by an orthopedic surgeon and
neurologist or other appropriate specialists for the purpose of
ascertaining the nature and extent of severity of his low back and
left ankle disabilities. The claims file, copies of 38 C.F.R. 4.40,
4.45, 4.59 (1999), and separate copies of this remand must be made
available to and reviewed by the examiners prior and pursuant to
conduction and completion of the examinations. The examiners must
annotate the examination reports that the claims file was in fact
made available for review in conjunction with the examinations. Any
further indicated special studies must be conducted.

The examiners should record pertinent medical complaints, symptoms,
and clinical findings, including specifically active and passive
range of motion of the left ankle and low back. Functional
limitations due to symptoms of the service-connected disabilities
should be thoroughly evaluated.

The examiners should then make assessments of the severity of the
disabilities in terms of the rating criteria pertaining to the
ankles and lumbar spine, and comment on the functional limitations,
if any, caused by the appellant's left ankle and low back
disabilities in light of the provisions of 38 C.F.R. 4.40, 4.45,
4.59.

In is requested that the examiners provide explicit responses to
the following questions:

5 - 

(a) Do the left ankle and low back disabilities involve only the
bones, or do they also involve the muscles and nerves?

(b) Do the left ankle and low back disabilities cause subjectively
or objectively weakened movement, excess fatigability, and
incoordination, and if so, can the examiners comment on the
severity of these manifestations on the ability of the appellant to
perform average employment in a civil occupation? If the severity
of these manifestations cannot be quantified, the examiners must so
indicate.

(c) With respect to subjective complaints of pain, the examiners
are requested to specifically comment not only on whether pain is
visibly manifested on movement but also the presence and degree of
(or absence of) muscle atrophy, skin changes indicative of disease,
or the presence or absence of any other objective manifestation
that would demonstrate disuse or functional impairment due to pain
from the service- connected disabilities.

(d) The examiners are also requested to comment upon whether or not
there are any other medical or other problems that have an impact
on the functional capacity affected by the service-connected left
ankle and low back disabilities, and if such overlap exists, the
degree to which the nonservice-connected problem(s) creates
functional impairment that may be dissociated from impairment
caused by the service-connected disabilities. If the functional
impairment cannot be dissociated, the examiners should so indicate.

6 -

The examiners must be requested to express opinions as to whether
degenerative joint disease in the left ankle, if present, is
secondary to the service-connected reported left ankle fracture,
and whether degenerative disc disease of the lumbar spine is part
and parcel of the service-connected lumbar strain or secondary
thereto or aggravated thereby. Any opinions expressed by the
examiners must be accompanied by a complete rationale.

3. Thereafter, the RO should review the claims file to ensure that
all of the foregoing requested development has been completed. In
particular, the RO should review the requested examination reports
and required opinions to ensure that they are responsive to and in
complete compliance with the directives of this remand and if they
are not, the RO should implement corrective procedures. Stegall v.
West, 11 Vet. App. 268 (1998).

4. After undertaking any development deemed essential in addition
to that specified above, the RO should adjudicate the issue of
entitlement to service connection for degenerative joint disease of
the left ankle and service connection for degenerative disc disease
of the lumbar spine. The RO should then readjudicate the issues of
entitlement to initial increased evaluations for status post left
ankle fracture and lumbar strain, and document its consideration of
the applicability of 38 C.F.R. 3.321(b)(1), 4.40, 4.45, 4.59
(1999); and Fenderson v. West, 12 Vet. App. 119 (1999), referable
to assignment of "staged" ratings.

- 7 -

5. The RO should issue a decision as to whether a timely
substantive appeal was filed as to the denial of service connection
for a right shoulder disability and a left index finger injury.

If the benefits requested on appeal are not granted to the
veteran's satisfaction, the RO should issue a supplemental
statement of the case. A reasonable period of time for a response
should be afforded. Thereafter, the case should be returned to the
Board for final appellate review, if otherwise in order. By this
Remand, the Board intimates no opinion as to any final outcome
warranted. No action is required of the veteran until he is
notified by the RO; however, the veteran is hereby notified that
failure to report for scheduled VA examinations may result in the
denial of his claims. 38 C.F.R. 3.655 (1999).

RONALD R. BOSCH 
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board is appealable to the Court. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

8 - 


